Name: 94/288/EC: Council Decision of 16 May 1994 concerning the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (MFA)
 Type: Decision
 Subject Matter: international trade;  international affairs;  leather and textile industries
 Date Published: 1994-05-18

 Avis juridique important|31994D028894/288/EC: Council Decision of 16 May 1994 concerning the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (MFA) Official Journal L 124 , 18/05/1994 P. 0011COUNCIL DECISION of 16 May 1994 concerning the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (MFA) (94/288/EC)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 thereof, in conjunction with Article 228 (2), Having regard to the proposal from the Commission, Whereas the Commission took part, on behalf of the Community, in the negotiations on the maintenance in force of the Arrangement regarding international trade in textiles (MFA) (1); Whereas these negotiations led to the establishment of a Protocol maintaining in force the MFA for a further period of 12 months until 31 December 1994; Whereas the Protocol should be approved on behalf of the Community, HAS DECIDED AS FOLLOWS: Article 1 The protocol maintaining in force the arrangement regarding international trade in textiles, which was adopted by the Textiles Committee on 9 December 1993, is hereby approved on behalf of the Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to notify acceptance of the Protocol, in accordance with paragraphs 2 and 3 thereof, in order to bind the Community. Done at Brussels, 16 May 1994. For the Council The President Th. PANGALOS (1) OJ No L 341, 4. 12. 1986, p. 34.